IN THE SUPREME COURT OF THE STATE OF NEVADA


                RICHARD LOVERREN VANHORN, III,                         No. 69435
                Petitioner,
                vs.
                THE STATE OF NEVADA,                                         FILED
                Respondent.
                                                                                 FEB 1 0 2016
                                                                             T    0   Ap
                                                                                       t. DEMASIum




                                      ORDER DENYING PETITION
                                                                                 DEW , CLERKA 16/
                            This is a pro se petition for a writ of mandamus. Petitioner
                seeks an order directing the district court to appoint counsel to assist him
                in the postconviction proceedings. We have reviewed the documents
                submitted in this matter, and without deciding upon the merits of any
                claims raised therein, we decline to exercise original jurisdiction in this
                matter. See NRS 34.160; NRS 34.170. This issue may be litigated in an
                appeal from the denial of a postconviction petition for a writ of habeas
                corpus. See NRS 34.575(1); NRS 177.045. Accordingly, we
                            ORDER the petition DENIED.


                                           a }tic
                                        Parraguirre




                cc: Richard Loverren Vanhorn, III
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
     OF
   NEVADA

(0) 1947A   e